DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                       
This office action is in response to the After Final Consideration Program Request filed on 02/08/2021.  Claims 1, 3, 6-14, 16-17, 19, 20 are now pending with claims 1, 6, 7, 8, 14 have been amended and claim 20 added new.                      

Claim Objections
Claim 14 is objected to because of the following informalities:  the limitation of “the first direction” in line 16 lacks of antecedent basis.  Appropriate correction is required.                  
Claim 14 is objected to because of the following informalities:  the limitation of “the second direction” in line 17 lacks of antecedent basis.  Appropriate correction is required.                         

Allowable Subject Matter
Claims 1, 3, 6-13, 19 are allowed.  For reason of allowance, please refer to Applicants’ remarks dated 02/08/2021.                                   
Claims 14, 16, 17 and 20 are allowed.  For reason of allowance, please refer to Applicants’ remarks dated 02/08/2021.                                   

Conclusion
This application is in condition for allowance except for the following formal matters: 
The matters shown in paragraphs 3 and 4 under Claim Objection.                      
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED TZENG whose telephone number is (571)272-7565.  The examiner can normally be reached on Weekdays from 2PM to 10PM.                
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/FRED TZENG/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        


FFT
April 08, 2021